Exhibit 10.1

LOGO [g95144ex10_1img.jpg]

A. O. SMITH CORPORATION

SPECIAL RETENTION AWARD AGREEMENT

THIS AGREEMENT, made and entered into this      day of April, 2008 by and
between A. O. Smith Corporation (hereinafter called the “Company”) and
                                 (hereinafter called “Executive”);

W I T N E S S E T H :

WHEREAS, the Board of Directors of the Company has adopted the A. O. Smith
Corporation Combined Incentive Compensation Plan, as amended January 1, 2007,
(hereinafter called the “Plan”) which is administered by the Personnel and
Compensation Committee of the Board of Directors (hereinafter called the
“Committee”);

WHEREAS, the Executive, upon the terms and conditions herein set forth, is a
participant for the fiscal year of the Company commencing January 1, 2008,
(hereinafter called the “Plan Year”) under the Plan, the terms and conditions of
which Plan are incorporated herein by reference;

WHEREAS, the Company desires to provide an additional incentive to the Executive
to remain in the employ of the Company through December 31, 2010 to assist the
Company in achieving its performance objectives; and

WHEREAS, this Agreement constitutes a separate contract such as is provided for
in the Plan;

NOW, THEREFORE, in consideration of the payments herein provided, and of the
covenants and agreements herein set forth, the parties hereby mutually covenant
and agree as follows:

 

I. Award. The Company awards the Executive up to a maximum of 15,000
performance-based Restricted Stock Units (also known as phantom stock) which
shall vest on January 1, 2011 in accordance with the conditions set forth below.

 

  A. The Restricted Stock Units shall vest based on the average of the Company’s
annual return on equity (hereinafter called “ROE”) for the calendar years 2008
through 2010 (hereinafter called the “Performance Period”). ROE for each year in
the Performance Period shall be calculated by dividing the Company’s net
earnings by the average monthly stockholder equity during such year. To qualify
this Award as performance-based compensation under Section 162(m) of the
Internal Revenue Code, the first quarter of 2008 shall not be included in the
calculation of ROE for calendar year 2008.

 

21



--------------------------------------------------------------------------------

  (i) The number of Restricted Stock Units in which the Executive shall vest
shall be determined in accordance with the following schedule:

 

Annual Average ROE

  

Number of Restricted Stock

Units Vested

Less than 6.0%

   0

6.0%

   1,560

13.6%

   10,000

16.6% or greater

   15,000

 

  (ii) The number of Restricted Stock Units to be vested shall be interpolated
between points on the table through linear interpolation between 6.0% and 13.6%,
or between 13.6% and 16.6%, as the case may be, provided that no Restricted
Stock Units shall vest unless Average Annual ROE is at least 6.0%. The number of
vested Restricted Stock Units shall be rounded to the nearest whole number.

 

  B. The determination of the number of Restricted Stock Units that have vested
to the Executive shall be made as soon as practical after the vesting date of
January 1, 2011. The Executive shall receive Shares of Company stock equal to
the number of vested Restricted Stock Units no later than March 15, 2011.

 

  C. The Executive will be credited with dividend equivalents on those
Restricted Stock Units which have vested equal to the amount of cash dividends
which were declared on the same number of actual Shares during the period
April 1, 2008 through the date of delivery of the Shares to the Executive.
Equivalent dividends will be credited to Executive’s Profit Sharing Account
under the Supplemental Profit Sharing Plan as soon as the amount of dividends
has been determined but no earlier than January 1, 2011 and not later than
March 15, 2011. If the Executive does not have an account in the Supplemental
Profit Sharing Plan as of the date of this Award, he shall receive a cash
payment for the equivalent dividends no earlier than January 1, 2011 and no
later than March 15, 2011.

 

  D. The calculation of ROE shall be adjusted by the Committee to account for
the following non-reoccurring factors: extraordinary gains or losses; changes in
accounting rules; acquisitions and divestures of more than $10,000,000; stock
issuances, stock dividends or stock buybacks in excess of 1,000,000 Shares per
calendar year; and the merger of Smith Investment Company with the Company if
such merger occurs during the Performance Period.

 

  E. If the Executive ceases to be an employee of the Company or any of its
Affiliates prior to January 1, 2011 by reason of Death, Disability, or
Retirement, Restricted Stock Units will nonetheless continue to vest on
January 1, 2011 based on the Company’s performance for the full Performance
Period pursuant to Section I. A., but the amount of Shares to be received by the
Executive or his Beneficiary shall be prorated based on the period of his
employment during the Performance Period. If the Executive’s employment with the
Company or any of its Affiliates terminates for any other reason prior to
January 1, 2011, all Restricted Stock Units shall be forfeited.

 

22



--------------------------------------------------------------------------------

II. Beneficiary. In accordance with the Plan, the Executive, by completing and
signing a “Designation of Beneficiary” shall have the right to designate a
beneficiary to receive any payment of this Award remaining unpaid at Executive’s
death, all in the manner and to the extent set forth in this Agreement. The
designation may be changed at any time by written notice delivered to the
Committee or its representative. If no Designation of Beneficiary is made, any
amount of this Award remaining unpaid, in whole or in part, at the time of death
of the Executive, shall be paid to his legal representative.

 

III. Withholding. As to any payment of Shares or cash credited or paid pursuant
to this Agreement, the Committee may require that the Executive or his personal
representative, as the case may be, agree to any procedure necessary to enable
the Company to make adequate income tax withholdings.

 

IV. Nonassignability. Neither the Executive nor any of his beneficiaries shall
have any right or power to alienate, anticipate, commute, pledge, encumber or
assign any right to receive any amount which hereafter may become or at any time
be due hereunder, and no attempt to effect any such alienation, anticipation,
commutation, pledge, encumbrance or assignment will be recognized, honored or
accepted by the Company.

 

V. Forfeiture. So long as any portion of this Award remains unpaid or
undistributed, the Executive’s right to receive such amount shall be forfeited
if the Executive at any time during or after his employment with the Company or
its Affiliates shall do any act, or engage directly or indirectly (whether as
owner, partner, officer, employee or otherwise) in the operation or management
of any business which, in the judgment of the Company, is detrimental to or in
competition with the Company or any of its Affiliates.

 

VI. Defined Terms. The terms used in this Agreement shall have the same meaning
as the terms defined in the Plan.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Executive has hereunto affixed his hand and
seal, the day and year first above written.

 

A. O. SMITH CORPORATION By  

 

  Chairman and Chief Executive Officer By  

 

  Executive

 

23